Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antenna array incorporating at , does not reasonably provide enablement for an antenna array system incorporating only one directional coupler, one pair of slots and one horn antenna.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. A system that comprises only a single antenna, i.e. a single horn, is not considered an antenna array.  As disclosed by the applicant’s specification in the summary of the invention, at least two directional couplers adjacent a waveguide, two pairs of slots in the waveguide, and two horn antennas are required for the applicants’ claimed subject matter.  The applicant’s amendment that simply adds a second horn fails to address or overcome the rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Raab (4,868,574) in view of Van Caekenberghe et al (7,994,969), Kuo (7,034,774) and either one of (Raab et al (4,864,308) or Strumwasser et al (3,039,097)), with supporting evidence from Ehyaie (“Novel Approaches to the Design of Phased Array Antennas”).
The rejection is set forth in the previous Office Action of 9/24/20 in paragraphs 9-19. 
The amendments to the claims includes a limitation that the first power amplifier is distinct from the second amplifier. An additional amendment is made to claim 32 by adding a .
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. The applicant argues that the prior art combination fails to disclose or teach the claim limitation regarding the arrangement of a first directional coupler that has a first side, where the first directional coupler has a second side coupled to a first horn antenna via a first power amplifier, where, the first directional coupler has a third side coupled to the first horn antenna via a second power amplifier, where the first power amplifier is distinct from the second power amplifier, and where the first side, second side and third side form a “U” shape.  
The applicant’s argument is not persuasive.  Specifically, in FIG. 5 of Raab (‘574), there is shown a directional coupler (e.g. Typical Transmission Structure) having a first side that is coupled to the waveguide, a second side (e.g. coupling to Path 1) coupled to a horn antenna (e.g. Septum Polarizer and Radiator) and a third side (e.g. coupling to Path 2) that is coupled to the horn antenna (e.g. Septum Polarizer and Radiator) wherein the first, second and third sides form a “U” shape.  Thus, the majority of the applicant’s supposed claim language which is not shown is clearly shown by Raab. However, Raab does not specify the first and second amplifiers coupling the second and third sides to the horn antenna.   
It appears to be the applicant’s opinion that Kuo is silent with regards to amplifiers as the applicant alleges that the cited portions of Kuo are silent regarding power amplifiers.  The applicant’s argument fails to address the Office Action which specifically refers to (9:46-50) for its teaching of power and low noise amplifiers. Kuo discloses “(i)t will be understood and appreciated that the antenna can be easily integrated with a solid state power amplifier module for a transmit phased array application, or with a low noise amplifier module for a receive phased array application.” As such, it becomes clear that it is known to include an amplifier to 
Previous responses to the applicant’s arguments are incorporated herein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646